Oo Oo IN DB A FP WY NY KF

DO NO PN HN KH KN KN KN ROR mm Re es
oN DN UN BP WY NY K& TD ODO OB NY Dn FP WY NY KF O&O

 

 

Case 4:18-cv-04993-KAW Document 13-1 Filed 11/28/18 Page 1 of 3

John Doe
Your name:

FILED
NOV 26 7018

 

Address: 10293 Judy ave

SUSAN Y. SOONG
LERK U5 DISTRICT COURT

 

Cupertino, CA 95014

CG
NORTHERN DISTRICT OF CALIFORNIA
meee

 

Phone Number: eee

 

E-mail Address:

 

Pro se

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

Division [check one]: C1 San Francisco LI Oakland San Jose 1 Eureka

STRIKE 3 HOLDINGS, LLC

 

 

Plaintiff,

Vs.
John Doe subscriber assigned IP address

Case Number: 4:18-cv-04993-KAW

DECLARATION OF /name of person signing]
John Doe

 

 

IN SUPPORT OF MOTION /motion title]
Motion to Quash

 

 

24.130.242.108

 

 

 

 

Defendant.

ee a ee a

 

DATE:
TIME:
JUDGE:

 

 

Hon.

 

[In the first paragraph, explain who you are. If you are the Plaintiff or Defendant, say so here. If you
are a witness, say how you are connected to the party or events in this case.]

am Defendant, John Doe subscriber assigned IP address 24.130.242.108

 

 

2. I have personal knowledge of all facts stated in this declaration, and if called to testify, |

could and would testify competently thereto.

DECLARATION OF [name] 305" Doe

 

CASE NO.: 4:18-cv-04993-KAW

;PAGE SOF % {DC TEMPLATE- rev. 2017]

 

 

 
oOo feo JN DH OH S&S WD YN Ff

NO NO NO NH HN HNO PB ND NYO KH S&S KF | FS EF S| oO hr EE lS
oN KN AN BP WO HY KH CO BO Be ANH AH Ff WO NYO KF S&S

Case 4:18-cv-04993-KAW Document 13-1 Filed 11/28/18 Page 2 of 3

[Write each fact in a separate, numbered paragraph, starting with 3. You may only write about facts
that you know personally, such as events you witnessed. Explain how you know each fact. If you want
to include documents, see the Instructions. Make copies of this page if you need more space. ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECLARATION OF [name] 1°82 Poe
CASE NO.; 4:18-cv-04993-KAW ;PAGE G@ OF % {DC TEMPLATE- rev. 2017]

 

 

 
Oo Oo N Hn OH FP WY NH

oO NO PO HN HN KN NY NN NO KF RFR eRe Fe Re Ee Re
oN DBO A BR WH NY KF DOD Oo wOoN DB aA FBP WY NY KF OS

Case 4:18-cv-04993-KAW Document 13-1 Filed 11/28/18 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I declare under penalty of perjury under the laws of the United States that the foregoing is true

 

 

 

and correct.

Date: lL (7 - l< Sign Name: Adan Doe
Print Name; John Doe

DECLARATION OF [name] 70% Poe

 

CASE NO.; 4:18-cv-04993-KAW -PAGE 7 OF © {DC TEMPLATE- rev. 2017]

 

 
